Case 8:17-cv-00432-CJC-DFM Document 197 Filed 03/03/20 Page 1 of 10 Page ID #:3402




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
 6                      CENTRAL DISTRICT OF CALIFORNIA
 7                                SOUTHERN DIVISION
 8

 9                                        )
                                          )
10
     BRIAN HOROWITZ., et al.,             )
                                          )
11                                        )
               Plaintiffs,                )
12                                        )
          v.                              )
13                                        )
                                          )
14
     YISHUN CHEN, et al.,                 )   Case No.: SACV 17-00432-CJC(DFMx)
                                          )
15                                        )
               Defendants.                )
16                                        )
                                          )
17                                        )   ORDER GRANTING IN PART AND
                                          )   DENYING IN PART MOTIONS TO
18                                        )   DISMISS CROSSCLAIMS [Dkts. 188–
                                          )   189]
19                                        )
                                          )
20                                        )
     YISHUN CHEN, et al.,                 )
21                                        )
               Cross-Claimant,            )
22                                        )
          v.                              )
23                                        )
                                          )
24                                        )
     CALIBER LEGAL, et al.,
                                          )
25                                        )
               Cross-Defendants.          )
26                                        )
                                          )
27                                        )
                                          )
28


                                          -1-
Case 8:17-cv-00432-CJC-DFM Document 197 Filed 03/03/20 Page 2 of 10 Page ID #:3403




 1   I. INTRODUCTION
 2

 3          On March 10, 2017, Plaintiffs Brian Horowitz and Creative Outdoor Distributors
 4   USA, Inc. (“Creative”) brought this action against Yishun Chen, Zhaosheng Chen
 5   (collectively, “the Chens”), Kevin Xia, Everydaysports Outdoor Corporation
 6   (collectively, “the Xia Parties”), Yue Zhang, and Caliber Legal, P.C (collectively,
 7   “Zhang”). (Dkt. 1 [Complaint, hereinafter “Compl.”].) Horowitz seeks a declaratory
 8   judgment that several of the Chens’ patents are invalid as well as damages for allegedly
 9   false patent infringement notices that Defendants sent to his distributors. (Dkt. 166
10   [Fourth Amended Complaint, hereinafter “FAC”] ¶¶ 40–43.)
11

12          Zhang is a lawyer and the sole owner of the law firm Caliber Legal, P.C. Both the
13   Chens and the Xia Parties have filed crossclaims against Zhang for indemnity and
14   negligence. (Dkts. 179 [the “Chen Crossclaim”], 180 [the “Xia Crossclaim”].) Now
15   before the Court are Zhang’s motions to dismiss these crossclaims. (Dkts. 188–189.)
16   Both motions are virtually identical, so the Court will consider them together. For the
17   following reasons, the motions are GRANTED IN PART AND DENIED IN PART.1
18

19   II. BACKGROUND
20

21          This case arises from a long-running patent dispute between the parties involving
22   technology that allows wagons to fold up so that they can be more easily transported and
23   stored. Much of this dispute’s history—which spans many years and multiple lawsuits—
24   is not relevant to the instant motions and will be summarized only briefly. Given the
25

26

27
     1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for March 9, 2020, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -2-
Case 8:17-cv-00432-CJC-DFM Document 197 Filed 03/03/20 Page 3 of 10 Page ID #:3404




 1   case’s current posture, that summary will adopt the facts set forth in the various
 2   pleadings.
 3

 4         The Chens are a father and son who own and manage Everyday Sport, Inc., an
 5   outdoor equipment store located in Southern California. (Chen Crossclaim ¶ 3.) The
 6   Chens own “the 686 Patent,” which concerns technology that allows wagons to fold up.
 7   (Id. ¶ 20.) The Chens applied for and received the 686 Patent in 2008. (Id.) That same
 8   year, Horowitz approached the Chens and expressed interest in purchasing their wagons.
 9   (Id. ¶ 23.) The two sides eventually came to an agreement by which the Chens supplied
10   Horowitz with their patented wagons, and Horowitz resold them at his stores. (Id. ¶ 24.)
11   This arrangement appears to have lasted for some time, but in 2011, the Chens realized
12   that Horowitz had “fraudulently duped and deceived” them into assigning their rights in
13   the 686 Patent to him. (Id. ¶ 25.) After making this discovery, the Chens sued Horowitz
14   in Los Angeles County Superior Court. The court in that case eventually ruled that the
15   purported assignment of the 686 Patent from the Chens to Horowitz was unenforceable.
16   (Id. ¶ 26.) The Chens obtained a $4 million judgment against Horowitz in August 2017
17   after a two-week trial. (Id.)
18

19         Several relevant developments occurred while this state court action was pending.
20   First, in 2015, the Chens obtained three more patents related to folding wagons—the 940
21   Patent, the 311 Patent, and the 206 Patent. (FAC ¶¶ 40–43.) The Chens then transferred
22   the right to enforce all of their patents to Kevin Xia. (Id. ¶¶ 44–48.) Around the same
23   time, Horowitz also obtained several patents related to folding wagons. (Id. ¶ 36.) Most
24   notably, in 2015, Horowitz applied for and obtained the “154 Patent” and subsequently
25   began selling wagons utilizing the 154 Patent design on Amazon and eBay. (Id.)
26   Horowitz contends that the wagons he developed with the 154 Patent are superior to the
27   Chens’ wagons because they take up less space. (Id. ¶ 43.)
28


                                                  -3-
Case 8:17-cv-00432-CJC-DFM Document 197 Filed 03/03/20 Page 4 of 10 Page ID #:3405




 1          In November 2016, Xia—acting as the enforcer of the Chens’ patents—retained
 2   Zhang and his law firm Caliber to take action against Horowitz and his new 154 Patent.
 3   (Xia Crossclaim ¶ 10.) After being retained by Xia, Zhang sent a series of infringement
 4   notices to Horowitz’s distributors stating that the154 Patent infringed on the Chens’
 5   various patents. (Id. ¶ 11.) The infringement notices warned Horowitz’s distributors they
 6   would be in violation of federal patent law if they continued to sell Horowitz’s wagons.
 7   (Compl. Ex. 4. ) These notices form the basis of many of Horowitz’s claims against the
 8   Chens and the Xia Parties. He alleges that the notices were sent in bad faith and caused
 9   several of his distributors to end their relationships with him. (FAC ¶¶ 66–68.) About
10   one month after sending the notices, Zhang sent a series of retraction letters to
11   Horowitz’s distributors. (Chen Crossclaim ¶ 48.) And when he was deposed in this case,
12   Zhang admitted that at the time he sent the notices, he had no patent law experience and
13   had not performed a patent analysis to determine whether Horowitz’s 154 Patent actually
14   infringed on any of the Chens’ patents. (Id. ¶ 80.)
15

16          Plaintiffs filed the operative Fourth Amended Complaint (“FAC”) in this action on
17   October 4, 2019. Plaintiffs seek a declaration that the Chens’ patents are invalid as well
18   as monetary damages based on the allegedly improper infringement notices. The FAC
19   asserts several claims against Zhang and Caliber, but Plaintiffs have since voluntarily
20   dismissed those claims. (Dkt. 181.) Both the Chens and the Xia parties answered the
21   FAC and asserted crossclaims against Zhang for indemnification and negligence. (Dkts.
22   178, 180.) Zhang now moves to dismiss those crossclaims.2
23

24   //
25   //
26   //
27
     2
28     After these motions to dismiss were filed and briefed, this case was reassigned from Judge Guilford to
     this Court. (Dkt. 203.)
                                                        -4-
Case 8:17-cv-00432-CJC-DFM Document 197 Filed 03/03/20 Page 5 of 10 Page ID #:3406




 1   III. LEGAL STANDARD
 2

 3         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
 4   sufficiency of the claims asserted in the complaint. The issue on a motion to dismiss for
 5   failure to state a claim is not whether the claimant will ultimately prevail, but whether the
 6   claimant is entitled to offer evidence to support the claims asserted. Gilligan v. Jamco
 7   Dev. Corp., 108 F.3d 246, 249 (9th Cir. 1997). Rule 12(b)(6) is read in conjunction with
 8   Rule 8(a), which requires only a short and plain statement of the claim showing that the
 9   pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). When evaluating a Rule 12(b)(6)
10   motion, the district court must accept all material allegations in the complaint as true and
11   construe them in the light most favorable to the non-moving party. Moyo v. Gomez, 32
12   F.3d 1382, 1384 (9th Cir. 1994).
13

14         However, “the tenet that a court must accept as true all of the allegations contained
15   in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678
16   (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (stating that while
17   a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
18   allegations, courts “are not bound to accept as true a legal conclusion couched as a factual
19   allegation” (citations and quotes omitted)). Dismissal of a complaint for failure to state a
20   claim is not proper where a plaintiff has alleged “enough facts to state a claim to relief
21   that is plausible on its face.” Twombly, 550 U.S. at 570. In keeping with this liberal
22   pleading standard, the district court should grant the plaintiff leave to amend if the
23   complaint can possibly be cured by additional factual allegations. Doe v. United States,
24   58 F.3d 494, 497 (9th Cir. 1995).
25

26   //
27   //
28   //

                                                  -5-
Case 8:17-cv-00432-CJC-DFM Document 197 Filed 03/03/20 Page 6 of 10 Page ID #:3407




 1   IV. ANALYSIS
 2

 3         A.     Indemnity Claim
 4

 5         The Chens and the Xia Parties both assert indemnity claims against Zhang and
 6   Caliber. These claims contend that, in the event the Chens or the Xia Parties are
 7   ultimately held liable to Horowitz, Zhang should pay a share of the judgment because he
 8   was responsible for sending out the infringement notices. The parties dispute whether
 9   this claim has been timely asserted. The Court agrees with Zhang that it is premature.
10

11         As an initial matter, the indemnity claims at issue here are best characterized as
12   ones for equitable indemnity as opposed to express indemnity. Under California law,
13   there are two basic types of indemnity: express indemnity provided for by contract and
14   equitable indemnity. Prince v. Pac. Gas & Elec. Co., 45 Cal. 4th 1151, 1159 (2009).
15   Express indemnity is “an obligation that arises by virtue of express contractual language
16   establishing a duty in one party to save another upon the occurrence of specified
17   circumstances.” Id. at 1158 (internal quotation omitted). Equitable indemnity, by
18   contrast, includes both indemnity implied from a contract as well as “traditional equitable
19   indemnity,” which arises from the equities of particular circumstances, such as between
20   joint tortfeasors. Id. at 1158–59. Because neither the Chens nor the Xia Parties allege
21   that they entered into a contract with Zhang that contains language related to express
22   indemnity, the rules governing claims for equitable indemnity apply.
23

24         Equitable indemnity claims arise from the principle that an individual who has paid
25   a judgment which ought to have been paid by another wrongdoer may recover from that
26   wrongdoer. See W. Steamship Lines, Inc. v. San Pedro Peninsula Hosp., 8 Cal. 4th 100,
27   108 (1994). Thus, “[a] fundamental prerequisite to an action for partial or total equitable
28   indemnity is an actual monetary loss through payment of a judgment or settlement.”

                                                 -6-
Case 8:17-cv-00432-CJC-DFM Document 197 Filed 03/03/20 Page 7 of 10 Page ID #:3408




 1   Christian v. County of Los Angeles, 176 Cal. App. 3d 466, 471 (1986). Because neither
 2   the Chens nor the Xia Parties have yet paid any judgment to Horowitz, their equitable
 3   indemnity claims against Zhang and Caliber are premature. See, e.g., J.B. Painting and
 4   Waterproofing, Inc. v. RGB Holdings, LLC, 650 Fed. Appx. 450, 454 (9th Cir. 2016)
 5   (holding that under California law, “the cause of action for equitable indemnity accrues
 6   when the indemnitee suffers a loss through payment of an adverse judgment or
 7   settlement”) (internal quotations omitted); City of San Diego v. U.S. Gypsum Co., 30 Cal.
 8   App. 4th 575, 587 (1994) (“Our Supreme Court has consistently ruled that a cause of
 9   action for indemnity does not accrue until the indemnitee suffers loss through payment of
10   an adverse judgment or settlement.”); Tesoro Ref. and Mktg. Co. LLC v. City of Long
11   Beach, 334 F. Supp. 3d 1031, 1049 (C.D. Cal. 2017) (dismissing indemnity and
12   contribution claims as premature when plaintiff did not allege that it had paid an adverse
13   judgment). Accordingly, the Chens’ and the Xia Parties’ equitable indemnity claims are
14   DISMISSED WITHOUT PREJUDICE. The Court will permit them to reassert these
15   claims in the event that they become ripe in the future.
16

17         B.     Negligence Claim
18

19         The Chens and the Xia Parties also assert crossclaims for negligence against
20   Zhang. Boiled down, these claims allege that Zhang—while acting as their attorney—
21   was negligent in sending the infringement notices to Horowitz’s distributors because he
22   had no experience in patent cases and never inspected the patents at issue. (Chen
23   Crossclaim ¶¶ 79–81; Xia Crossclaim ¶¶ 21–22.) Zhang contends that this claim is time-
24   barred. The Court disagrees.
25

26         The California Code of Civil Procedure provides that “[a]n action against an
27   attorney for a wrongful act or omission . . . arising in the performance of professional
28   services shall be commenced within one year after the plaintiff discovers, or through the

                                                  -7-
Case 8:17-cv-00432-CJC-DFM Document 197 Filed 03/03/20 Page 8 of 10 Page ID #:3409




 1   use of reasonable diligence should have discovered, the facts constituting the wrongful
 2   act or omission, or four years from the date of the wrongful act or omission, whichever
 3   occurs first.” See Cal. Civ. Proc. Code § 340.6. Thus, section 340.6 “states two distinct
 4   and alternative limitation periods: one year after actual or constructive discovery, or four
 5   years after occurrence (the date of the wrongful act or omission), whichever occurs first.”
 6   Radovich v. Locke-Paddon, 35 Cal. App. 4th 946, 966 (1995) (emphases in original). An
 7   attorney asserting a statute of limitations defense under section 340.6 “has the burden of
 8   proving . . . that plaintiff discovered or should have discovered the facts alleged to
 9   constitute defendant’s wrongdoing more than one year prior to filing this action.” See
10   Samuels v. Mix, 22 Cal. 4th 1, 8–9 (1999).
11

12         It is undisputed that the allegedly wrongful conduct which forms the basis of the
13   negligence claims occurred in November 2016 when Zhang sent the infringement notices
14   to Horowitz’s distributors. (Xia Crossclaim ¶ 11.) The issue then, is when the Chens and
15   the Xia Parties discovered the wrongfulness of conduct. The Chens and the Xia Parties
16   contend that this did not occur until August 2019—when Zhang admitted in a deposition
17   that he had no experience litigating patent cases and had never even examined
18   Horowitz’s patents to determine whether they were actually infringing before sending the
19   infringement notices. (Id. ¶ 22; Chen Crossclaim ¶ 80.) Zhang counters that the Chens
20   and the Xia Parties were put on notice far earlier, on March 10, 2017—the date Horowitz
21   filed the initial complaint in this action which named Zhang and Caliber as Defendants.
22   (Compl.) The Court agrees with the Chens and the Xia Parties.
23

24         Under section 340.6, “the one-year statute of limitations for legal malpractice
25   begins to run when the client discovers, or through the use of reasonable diligence should
26   have discovered, the facts constituting the attorney’s wrongful act or omission.” Worton
27   v. Worton, 234 Cal. App. 3d 1638, 1649 (1991). Though Horowitz’s initial Complaint in
28   this action does assert claims against Zhang and Caliber, it does not allege facts sufficient

                                                  -8-
Case 8:17-cv-00432-CJC-DFM Document 197 Filed 03/03/20 Page 9 of 10 Page ID #:3410




 1   to put the Chens or the Xia Parties on notice of the facts constituting Zhang’s allegedly
 2   wrongful acts. Instead, the Complaint generally alleges that Zhang sent infringement
 3   notices to his distributors which “misrepresent[ed] that they were violating the Chens’
 4   patents.” (Compl. ¶ 6.) Crucially, it does not allege the specific facts that form the basis
 5   of the negligence claims against Zhang—that Zhang had no experience in patent law and
 6   never inspected Horowitz’s 154 Patent before sending the notices. Those facts are the
 7   ones that “constitute the wrongful act or omission” within the meaning of the statute. See
 8   Cal. Civ. Proc. Code § 340.6. And according to the crossclaims, the Chens and the Xia
 9   Parties had no knowledge of these relevant facts until Zhang’s August 2019 deposition.
10   (Xia Crossclaim ¶ 22; Chen Crossclaim ¶ 80.)
11

12         Because the statute of limitations on a legal malpractice claim does not start
13   running until the client discovers or should have discovered “the facts constituting the
14   attorney’s wrongful act or omission,” and the Chens and the Xia Parties allege that they
15   did not discover the relevant facts until August 2019, their legal malpractice claims are
16   timely. See Worton, 234 Cal. App. 3d at 1649; see also Adams v. Paul, 11 Cal. 4th 583,
17   589, n.2 (1995) (finding that under section 340.6, “discovery of the negligent act or
18   omission initiates the statutory period”). As discovery progresses, it may become clear
19   that the Chens and the Xia Parties either knew or should have known about Zhang’s
20   allegedly negligent conduct well before August 2019. However, taking all facts in their
21   crossclaims as true—as it must at this pleading stage—the Court cannot find that they had
22   notice of Zhang’s negligent conduct prior to August 2019. See Samuels v. Mix, 22 Cal.
23   4th at 8–9 (holding that a defendant asserting the one-year-from-discovery limitation
24   defense under section 340.6 has the burden of proof). Accordingly, Zhang’s motions to
25   dismiss the negligence crossclaims as untimely are DENIED.
26

27   //
28   //

                                                  -9-
     Case 8:17-cv-00432-CJC-DFM Document 197 Filed 03/03/20 Page 10 of 10 Page ID
                                      #:3411



 1   V. CONCLUSION
 2

 3         For the foregoing reasons, the Zhang’s motions to dismiss the Chens’ and the Xia
 4   Parties’ crossclaims are GRANTED IN PART AND DENIED IN PART. The motions
 5   to dismiss the indemnification claims are GRANTED and those claims are DISMISSED
 6   WITHOUT PREJUDICE. The motions to dismiss the negligence claims are DENIED.
 7

 8         DATED:      March 3, 2020
 9                                              __________________________________
10                                                     CORMAC J. CARNEY
11                                              UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -10-
